
	
		II
		111th CONGRESS
		2d Session
		S. 3536
		IN THE SENATE OF THE UNITED STATES
		
			June 24, 2010
			Mr. Bennett (for himself
			 and Ms. Klobuchar) introduced the
			 following bill; which was read twice and referred to the
			 Committee on Commerce, Science, and
			 Transportation
		
		A BILL
		To enhance aviation security and protect personal
		  privacy, and for other purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Securing Aircraft From Explosives
			 Responsibly: Advanced Imaging Recognition Act of 2010 or
			 SAFER AIR Act of
			 2010.
		2.Findings; sense
			 of Congress
			(a)FindingsCongress makes the following
			 findings:
				(1)On December 25,
			 2009, Umar Farouk Abdulmutallab, a national of Nigeria, allegedly attempted to
			 detonate a concentration of pentaerythritol tetranitrate aboard Northwest
			 Airlines Flight 253 as the aircraft prepared to land in Detroit,
			 Michigan.
				(2)Pentaerythritol
			 tetranitrate is an explosive chemical compound that cannot be detected by
			 conventional metal detection devices like those that Mr. Abdulmutallab
			 allegedly passed through at airport checkpoints in Nigeria and the
			 Netherlands.
				(3)However,
			 detection devices employing advanced imaging technology (formerly known as
			 whole-body imaging), and other technologies currently available, such as trace
			 detection equipment, can be used to identify or detect on-body plastic
			 explosives and other nonmetallic explosives, including pentaerythritol
			 tetranitrate, as well as other materials that can be used as weapons.
				(4)Despite these
			 capabilities, advanced imaging technology has not been fully deployed in the
			 United States or abroad. Through 2009, the Department of Homeland Security used
			 40 advanced imaging technology units in 19 airports in the United States. Only
			 6 of those airports used advanced imaging for primary screening, and only then
			 in a limited role at the airport.
				(5)The Department of
			 Homeland Security has announced plans to deploy 950 additional advanced imaging
			 technology units through fiscal year 2011, for use at approximately 2,200
			 checkpoints at commercial airports.
				(6)Other detection
			 technologies complement, and may be used in combination with, advanced imaging
			 technology units as part of a multi-layered approach at the airport checkpoint,
			 and need to be tested and deployed more consistently. These technologies
			 include devices that detect traces of explosives from swabs of passengers or
			 carry-on baggage and advanced technology machines that conduct multiple-view
			 examinations of carry-on baggage.
				(b)Sense of
			 Congress on privacy concerns related to the use of advanced imaging
			 technologyIt is the sense of Congress that the Department of
			 Homeland Security should—
				(1)increase efforts
			 to address privacy concerns with respect to the screening of passengers at
			 airports using advanced imaging technology; and
				(2)conduct
			 additional lab and operational testing of advanced imaging technology and
			 deploy, in a reasonable period of time, technology—
					(A)to standardize
			 images produced using advanced imaging technology;
					(B)to remove
			 personally identifying characteristics from the images viewed by transportation
			 security officers, while providing such officers with the information necessary
			 to make a clear assessment of the threat posed by individual passengers;
			 and
					(C)to upgrade
			 equipment to be able to detect new threats without major capital
			 expenditures.
					3.Policy of the
			 United States with respect to primary screening technologies at airport
			 checkpointsIt is the policy
			 of the United States to aggressively seek, develop, and deploy, in a timely
			 fashion and in sufficient numbers, primary screening technologies capable of
			 detecting and protecting against threats to domestic and international aviation
			 travel that cannot be effectively and efficiently detected by other
			 technologies currently more commonly utilized in airports, such as metal
			 detection.
		4.Use of advanced
			 technology for screening aircraft passengersSection 44901 of title 49, United States
			 Code, is amended by adding at the end the following:
			
				(l)Use of advanced
				technology for screening passengers
					(1)In
				generalThe Secretary of Homeland Security shall ensure that
				advanced imaging technology and other advanced technology with the capability
				to detect weapons, on-body plastic explosives, and other nonmetallic
				explosives, are deployed, individually or in combination with each other, in a
				timely and effective manner for the primary screening of aircraft passengers in
				accordance with this subsection.
					(2)Technological
				and operational certification
						(A)In
				generalNot later than 30 days after the date of the enactment of
				the Securing Aircraft From Explosives
				Responsibly: Advanced Imaging Recognition Act of 2010, the
				Secretary of Homeland Security shall certify to Congress that—
							(i)the Department of
				Homeland Security has the capacity to deploy advanced technology described in
				subparagraph (B) at airport checkpoints to detect weapons, on-body plastic
				explosives, and other nonmetallic explosives; and
							(ii)those
				technologies will be deployed at each airport checkpoint in the United States
				by 2013 in sufficient quantities to detect and deter operational threats from
				weapons, on-body plastic explosives, and other nonmetallic explosives.
							(B)Advanced
				technology describedAdvanced technology described in this
				subparagraph is—
							(i)advanced imaging
				technology; or
							(ii)such other
				technology as the Secretary of Homeland Security determines, and certifies to
				Congress—
								(I)provides a
				capability to detect weapons, on-body plastic explosives, and other nonmetallic
				explosives that is comparable to, or greater than, the capability to detect
				such weapons and explosives provided by advanced imaging technology; and
								(II)will be used in
				a manner suitable to detect such weapons and explosives.
								(3)Primary
				screening of passengers
						(A)In
				generalExcept as provided in subparagraph (B), all primary
				screening of passengers shall be conducted using advanced imaging technology or
				another advanced technology described in paragraph (2)(B)(ii).
						(B)Alternative
				screening method for passengers with privacy concerns
							(i)In
				generalThe Secretary of Homeland Security shall provide
				passengers with an option for primary screening other than the use of advanced
				imaging technology or another advanced technology described in paragraph
				(2)(B)(ii).
							(ii)OptionsThe
				alternative option for primary screening provided to passengers under clause
				(i) shall be either—
								(I)to both pass
				through a metal detector and undergo a pat-down search; or
								(II)screening using
				such other method or combination of methods for screening passengers as the
				Secretary determines, and certifies to Congress, is appropriate and
				effective.
								(C)Provision of
				informationPassengers shall be provided with—
							(i)information
				regarding the images produced by advanced imaging technology to detect on-body
				plastic explosives and other nonmetallic explosives;
							(ii)information
				regarding the privacy protections provided under paragraph (4); and
							(iii)sufficiently
				detailed notice and an explanation of the alternative option for primary
				screening provided to passengers under subparagraph (B).
							(4)Privacy
				protections for passengers
						(A)Nonretention of
				imagesExcept as provided in subparagraph (B)(ii), all advanced
				imaging technology equipment used by the Department of Homeland Security at an
				airport checkpoint shall be configured so that images produced using the
				equipment—
							(i)cannot be stored,
				transferred, copied, or printed; and
							(ii)are permanently
				removed from the screen after the passenger is cleared to pass through the
				airport checkpoint.
							(B)Standardization
				and blurring of images
							(i)In
				generalThe Secretary of Homeland Security shall ensure that any
				advanced imaging technology equipment used by the Department of Homeland
				Security to screen passengers be configured so that—
								(I)all facial
				features on a passenger’s image are blurred; and
								(II)passenger images
				are standardized to the greatest extent possible while allowing for detection
				of individual on-body threats.
								(ii)Transfer of
				nonstandardized imagesAn image produced using advanced imaging
				technology that shows personal or nonstandardized images shall be transferred
				using a secure connection to a location that enables an employee of the
				Department of Homeland Security to view the image without risking the exposure
				of the image to the public.
							(C)Prohibition on
				presence of cameras while viewing imagesAn employee of the
				Department of Homeland Security viewing an image of a passenger produced using
				advanced imaging technology—
							(i)may not have a
				camera or cell phone present; and
							(ii)if viewing the
				image in a location described in subparagraph (B)(ii), shall communicate with
				other employees of the Department of Homeland Security using a wireless headset
				or another comparable method of communication that does not allow for the
				transmission of the image.
							(5)Reports
						(A)Department of
				Homeland SecurityNot later than 1 year after the date of the
				enactment of the Securing Aircraft From
				Explosives Responsibly: Advanced Imaging Recognition Act of 2010,
				and every 2 years thereafter, the Secretary of Homeland Security shall submit
				to Congress a report on the implementation of this subsection that
				includes—
							(i)an assessment of
				existing and emerging threats presented by on-body plastic explosives, other
				nonmetallic explosives, and other items undetectable by conventional metal
				detectors deployed at airport checkpoints;
							(ii)an assessment of
				the capabilities and effectiveness of primary screening using advanced imaging
				technology and any other advanced technology described in paragraph (2)(B)(ii)
				used by the Department of Homeland Security in combating any threat described
				in clause (i);
							(iii)an estimate of
				the percentage of passengers who choose to be screened—
								(I)by advanced
				imaging technology or using another advanced technology described in paragraph
				(2)(B)(ii); and
								(II)using an
				alternative option for primary screening provided to passengers under paragraph
				(3)(B); and
								(iv)a description of
				the measures taken to protect the privacy of passengers screened using advanced
				imaging technology and an assessment of compliance with those measures.
							(B)Government
				Accountability OfficeNot later than 180 days after the date of
				the enactment of the Securing Aircraft From
				Explosives Responsibly: Advanced Imaging Recognition Act of 2010,
				and every 2 years thereafter, the Comptroller General of the United States
				shall conduct a study and submit to Congress a report on the costs of carrying
				out this subsection, including the costs relating to procuring the necessary
				technology, construction at airports, and training and deploying employees of
				the Department of Homeland Security to use new technologies.
						(6)DefinitionsIn
				this subsection:
						(A)Advanced
				imaging technologyThe term advanced imaging
				technology—
							(i)means a device
				that creates a visual image of an individual showing the surface of the skin
				and revealing other objects on the body as applicable, including narcotics,
				explosives, and other weapons components; and
							(ii)includes devices
				using backscatter x-rays or millimeter waves and devices referred to as
				whole-body imaging technology or body
				scanning.
							(B)Airport
				checkpointThe term airport checkpoint has the
				meaning given the term screening location in section 1540.5 of
				title 49, Code of Federal Regulations (or any corresponding similar rule or
				regulation).
						(C)Pat-down
				searchThe term pat-down search means a physical
				inspection of the body of an individual conducted in accordance with the
				standard operating procedure described in the official training manual of the
				Transportation Security Administration of the Department of Homeland
				Security.
						(D)Primary
				screeningThe term primary screening means the
				initial examination of any passenger at an airport checkpoint, including using
				available screening technologies to detect weapons, explosives, narcotics, or
				other indications of unlawful action, in order to determine whether to clear
				the passenger to board an aircraft or to further examine the
				passenger.
						.
		5.Development of
			 new screening technologiesNothing in this Act, or the amendments made
			 by this Act, shall be construed to discourage the Secretary of Homeland
			 Security from developing and deploying advanced technologies for aviation
			 screening to protect the traveling public from emerging threats. The Secretary
			 shall continue to develop and deploy such new advanced technologies.
		6.Authorization of
			 appropriationsThere are
			 authorized to be appropriated such sums as may be necessary to carry out this
			 Act and the amendments made by this Act.
		
